Case 3:18-cv-00017-NKM-JCH Document 352 Filed 06/09/21 Page 1 of 6 Pageid#: 5844




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

  BRENNAN M. GILMORE,

       Plaintiff,

  v.                                                   Case No. 3:18-cv-00017

  ALEXANDER E. JONES, et al.,

       Defendants.

           REPLY BRIEF IN SUPPORT OF OBJECTION AND MOTION TO QUASH
                   DEPOSITION SUBPOENA TO JOSEPH PLATANIA

                                     I.         INTRODUCTION

           James Hoft (“Hoft”), in conclusory and cursory fashion, has opposed Joseph Platania’s

  (“Platania”) Objection and Motion to Quash Deposition Subpoena, arguing that the testimony

  sought is relevant, not unduly burdensome, and not subject to privilege. Hoft’s arguments are

  not well-taken and reveal the true nature of this fishing expedition. It is clear that Hoft seeks to

  derail this defamation action by transforming it into a challenge to the legitimacy of James

  Fields’ conviction. Because Platania has no testimony to offer that would bear on the issues in

  this case—the truth or falsity of the statements Hoft made about Brennan Gilmore (“Gilmore”),

  or Hoft’s state of mind when he made the statements—this Court should quash the deposition

  subpoena.

                                          II.    ARGUMENT

           Platania is the Commonwealth’s Attorney for the City of Charlottesville. Hoft is seeking

  to depose Platania about actions taken as Commonwealth’s Attorney in connection with a

  defamation case that is wholly unrelated to any criminal investigation or prosecution. It is

  conceivable that a Commonwealth’s Attorney could have relevant and discoverable testimony in



                                                   1
Case 3:18-cv-00017-NKM-JCH Document 352 Filed 06/09/21 Page 2 of 6 Pageid#: 5845




  a habeas corpus case for example, or some other litigation arising out of a criminal prosecution.

  But Hoft was not subject to prosecution and this case is not about the criminal prosecution of any

  individual connected to the UTR rally. To permit Hoft to depose Platania about the Fields’

  prosecution—or any other criminal investigation or prosecution arising out of the UTR rally—is

  an impermissible invasion into the office of the Commonwealth Attorney and should not be

  allowed. Neither Hoft nor any individual has a right to discover the mental impressions of the

  Commonwealth’s Attorney or to gain access to his non-public information.

         Allowing Hoft to depose Platania in this case, which does not involve anyone who was a

  party to the criminal cases for which Hoft is seeking information, would open the door for any

  litigant to argue that a collateral and tangential issue about which the Commonwealth’s Attorney

  may have information should be discoverable in an unrelated civil case. Commonwealth’s

  Attorneys across the Commonwealth could become subject to subpoenas of this nature, requiring

  an unnecessary expenditure of public funds. Not only is Hoft’s request irrelevant and outside of

  the permissible scope of discovery, it is disproportionate to the needs of the case, seeks

  privileged and confidential information, and is against sound public policy. For those reasons

  alone, the subpoena should be quashed.

         Furthermore, Hoft’s opposition to Platania’s Motion to Quash reveals the true motive for

  seeking Platania’s deposition, and it is not to conduct discovery regarding the truth of his

  statements about Gilmore. Hoft repeatedly argues that Platania “has facts which will prove or

  disprove Plaintiff’s allegations of a conspiracy,” (ECF Doc. 337, at 5, 7, 9-10), but it is not

  Gilmore who has alleged a conspiracy. Gilmore’s Complaint asserts claims of defamation. (See

  generally ECF Doc. 29.)       Specifically, Gilmore alleges that Hoft’s article has implied the

  following false assertions of fact:




                                                  2
Case 3:18-cv-00017-NKM-JCH Document 352 Filed 06/09/21 Page 3 of 6 Pageid#: 5846




         1.      That the State Department organized the Charlottesville rioting and/or
                 attack;

         2.      That Mr. Gilmore participated in the State Department’s planning of the
                 Charlottesville riots and/or attack;

         3.      That the State Department conspired to conceal these facts by removing
                 information about Mr. Gilmore from a number of internet sources;

         4.      That media outlets were involved in the conspiracy because they knew Mr.
                 Gilmore was a State Department employee;

         5.      That the media characterized Mr. Gilmore as a casual observer because
                 they were working in concert with Mr. Gilmore, the State Department, and
                 other government agencies to cover up their involvement in the
                 conspiracy; and

         6.      That all of these conspirators worked together to deceive the public about
                 what happened in Charlottesville that day.

  (Id. at ¶ 67.) Those are the allegations against which Hoft is defending. None of Gilmore’s

  allegations against Hoft allege that Hoft made defamatory statements involving Platania. In fact,

  Gilmore alleges that Hoft’s defamatory statements alleged a conspiracy among the media, the

  U.S. State Department, and other federal government agencies, not Platania or the Office of the

  Commonwealth Attorney for the City of Charlottesville. There is no potential testimony from

  Platania that would lead to admissible evidence regarding the purported truth of the allegedly

  defamatory statements.

         Nevertheless, Hoft claims that Platania has knowledge regarding the following, which he

  claims is relevant and discoverable:

         -       Information relating to evidence illegally leaked to WVIR NBC 29
                 Charlottesville and other NBC affiliates in July of 2019, (ECF Doc. 337,
                 at 5);

         -       The level of political or other improper influence and/or pressure, if any,
                 he or any of his staff felt relating to the UTR and also persons or events
                 relating to the UTR, (id.);




                                                  3
Case 3:18-cv-00017-NKM-JCH Document 352 Filed 06/09/21 Page 4 of 6 Pageid#: 5847




            -      Information relating to the actions of himself and his office leading up to
                   and after the UTR, (id.);

            -      What decisions were made, why and by whom, and whether or not he
                   supported or argued against the stand-down order issued by Chief Al
                   Thomas, and whether he expected such an order would lead to great injury
                   and perhaps death, (id. at 7);

            -      The level of political or other improper influence and/or pressure, he or
                   any of his staff felt in managing the investigation and prosecution of
                   James Fields, those who attacked DeAndre Harris, and other persons
                   arrested and prosecuted for acts, (id. at 7-8); and

            -      His refusal to consent to change of venue, (id. at 8-9).

            This desired testimony is of no bearing on the issues in this defamation case, but instead

  an attempt to challenge the legitimacy of James Fields’ conviction and the strategic decisions

  Platania, as Commonwealth’s Attorney for the City of Charlottesville, made during that

  prosecution and the prosecution of others associated with the UTR rally. (See ECF Doc. 337, at

  8-9.)     Like the Rule 45 subpoena to the Commonwealth’s Attorney for the City of

  Charlottesville, Hoft’s attempt to depose Platania is a fishing expedition, which Hoft practically

  admits.

            -      Similarly, evidence of subsequent conduct by Platania and his office may
                   be probative of various ongoing conspiracies by his or other public offices
                   and entities. (ECF Doc. 337, at 6 (emphasis added).)

            -      In refusing to permit a change of venue, Platania may have been
                   improperly influenced by political leaders and/or public employees, as
                   well as private persons. (Id. at 9 (emphasis added).)

            The decision to quash, modify, or condition a subpoena is squarely within the Court’s

  discretion. 9A Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 2463.1

  (3d ed.). While Hoft claims he “has a Fifth and Fourteenth Amendment right to due process . . .

  [and] cannot be compelled into a judicial process in which he is forced to defend himself at high

  expense and high stakes, only to then be denied the ability to work up his case,” the law is clear



                                                     4
Case 3:18-cv-00017-NKM-JCH Document 352 Filed 06/09/21 Page 5 of 6 Pageid#: 5848




  that he has “no federal or state constitutional right to discovery.” Roberts v. County of Fairfax,

  Va., 937 F. Supp. 541, 546 (E.D. Va. 1996) (citing Strickler v. Commonwealth, 241 Va. 482, 404

  S.E.2d 227 (1991); Lowe v. Commonwealth, 218 Va. 670, 239 S.E.2d 112 (1977)). See also

  Weatherford v. Bursey, 429 U.S. 545, 559 (1977) (“[t]here is no general constitutional right to

  discovery in a criminal case”). If there is no constitutional right to discovery in a criminal case

  where an individual’s life and liberty are at stake, then there is certainly no constitutional right to

  discovery in a civil case where only property—here money—is at issue.

         The request to depose Platania exceeds the permissible scope of discovery, should be

  denied, and the deposition subpoena quashed.

                                        III.    CONCLUSION

         For all of the foregoing reasons, as well as those enumerated in the Brief in Support and

  those to be stated on the record during the June 14, 2021 hearing, Joseph Platania, appearing

  specially by counsel, respectfully requests that this Court quash the deposition subpoena served

  on him.

                                                          JOSEPH PLATANIA

                                                          By Counsel



  s/ Melissa Y. York
  David P. Corrigan (VSB No. 26341)
  Melissa Y. York (VSB No. 77493)
  Counsel for Joseph Platania
  Harman, Claytor, Corrigan & Wellman
  P.O. Box 70280
  Richmond, Virginia 23255
  804-747-5200 - Phone
  804-747-6085 - Fax
  dcorrigan@hccw.com
  myork@hccw.com




                                                    5
Case 3:18-cv-00017-NKM-JCH Document 352 Filed 06/09/21 Page 6 of 6 Pageid#: 5849




                                        CERTIFICATE

          I hereby certify that on the 9th day of June, 2021, I electronically filed the foregoing with
  the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
  all counsel of record.


                                                s/Melissa Y. York
                                                David P. Corrigan (VSB No. 26341)
                                                Melissa Y. York (VSB No. 77493)
                                                Counsel for Joseph Platania
                                                Harman, Claytor, Corrigan & Wellman
                                                P.O. Box 70280
                                                Richmond, Virginia 23255
                                                804-747-5200 - Phone
                                                804-747-6085 - Fax
                                                dcorrigan@hccw.com
                                                myork@hccw.com




                                                   6
